UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-51225 SearchCore, Inc. (Exact name of registrant as specified in its charter) Nevada 43-2041643 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 500 North Northeast Loop 323 Tyler, TX (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (855) 266-4663 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Applicable only to issuers involved in bankruptcy proceedings during the preceding five years: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes o No o Applicable only to corporate issuers: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of August 14, 2014, there were 45,168,772shares of common stock, par value $0.001, issued andoutstanding. SEARCHCORE, INC. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1 Financial Statements 4 Item 2 Management’s Discussion and Analysis or Plan of Operation 33 Item 3 Quantitative and Qualitative Disclosures about Market Risk 38 Item 4 Controls and Procedures 38 PART II – OTHER INFORMATION Item 1 Legal Proceedings 40 Item 1A Risk Factors 40 Item 2 Unregistered Sales Of Equity Securities And Use Of Proceeds 40 Item 3 Defaults Upon Senior Securities 42 Item 4 Mine Safety Disclosures 42 Item 5 Other Information 42 Item 6 Exhibits 43 2 PART I – FINANCIAL INFORMATION This Quarterly Report includes forward-looking statements within the meaning of the Securities Exchange Act of 1934 (the “Exchange Act”). These statements are based on management’s beliefs and assumptions, and on information currently available to management. Forward-looking statements include the information concerning our possible or assumed future results of operations set forth under the heading “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” Forward-looking statements also include statements in which words such as “expect,” “anticipate,” “intend,” “plan,” “believe,” “estimate,” “consider” or similar expressions are used. Forward-looking statements are not guarantees of future performance. They involve risks, uncertainties and assumptions. Our future results and shareholder values may differ materially from those expressed in these forward-looking statements. Readers are cautioned not to put undue reliance on any forward-looking statements. 3 ITEM 1 Financial Statements SEARCHCORE, INC. Condensed Consolidated Balance Sheets June 30, December 31, Unaudited Audited ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable Inventory - Note receivables Other current assets TOTAL CURRENT ASSETS $ $ Property and equipment, net Intangible assets: Domain names Advertising rights - Note receivables noncurrent Other assets Other assets - discontinued operations TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Accrued liabilities Notes payable Notes payable - related party - Current liabilities - discontinued operations TOTAL CURRENT LIABILITIES $ $ LONG TERM LIABILITIES Other accrued liabilities Notes payable - Notes payable - related party Noncurrent liabilities - discontinued operations - TOTAL LONG TERM LIABILITIES TOTAL LIABILITIES $ $ STOCKHOLDERS' EQUITY Preferred stock, $0.001 par value: 20,000,000 shares authorized; zero shares issued and outstanding at June 30, 2014; zero shares issued and outstanding at December 31, 2013; - - Common stock, $0.001 par value: 200,000,000 shares authorized; 45,168,772 shares issued and outstanding at June 30, 2014, 39,368,772 shares issued and outstanding at December 31, 2013, Paid-in capital ) ) Retained earnings TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 SEARCHCORE, INC.
